Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of JA
                                                                              6


                                                                      Jun 19, 2020



      20-80048-CR-MIDDLEBROOKS/BRANNON
Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 6
Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 6
Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 6
Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 6
Case 9:20-cr-80048-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 6
